Citation Nr: 1822108	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  06-19 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent prior to November 20, 2015, and in excess of 40 percent since November 20, 2015, for lumbar spine degenerative disc disease.

2.  Entitlement to an effective date earlier than July 12, 2012, for a separate compensable evaluation for radiculopathy of the lower left extremity.

3.  Entitlement to an evaluation in excess of 20 percent for evaluation of radiculopathy of the lower left extremity.

4.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law

ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from September 1966 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The claims file is in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a claim for a TDIU is part and parcel of an increased rating claim when such claim is raised by the record.  In a March 2017 correspondence, the Veteran's attorney noted that the medical evidence established that the Veteran's service-connected back condition impacted his ability to work as he was unable to sit or stand for more than 30 consecutive minutes and could not comfortably or safely bend, squat, or crouch.  In light of the Court's holding in Rice, the Board has considered the TDIU claim as part of his pending increased rating claim and has accordingly listed the raised TDIU claim as an issue. The issue of entitlement to a TDIU is, thus, addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Prior to November 20, 2015, was the lumbar spine degenerative disc disease was not manifested by forward flexion of the thoracolumbar spine to 30 degrees or less or ankylosis of the thoracolumbar spine.

2.  Since November 20, 2015, the Veteran's lumbar spine degenerative disc disease has not been manifested by unfavorable ankylosis of the entire thoracolumbar spine.  Incapacitating episodes as defined in the law has not been demonstrated.

3.  From April 26, 2005 to July 23, 2012, the Veteran's radiculopathy of the left lower extremity was manifested by no more than mild incomplete paralysis of the sciatic nerve. 

4.  From July 24, 2012 to November 19, 2015, the Veteran's radiculopathy of the left lower extremity was manifested by no more than moderate incomplete paralysis of the sciatic nerve. 

5.  Since November 20, 2015, the Veteran's radiculopathy of the left lower extremity has been manifested by no more than severe incomplete paralysis of the sciatic nerve. 


CONCLUSIONS OF LAW

1.  Prior to November 20, 2015, the criteria for an evaluation in excess of 20 percent for lumbar spine degenerative disc disease were not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2017).

 2.  Since November 20, 2015, the criteria for an evaluation in excess of 40 percent for lumbar spine degenerative disc disease have not been met. 38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243.

3.  From April 26, 2005 to July 23, 2012, the criteria for a separate 10 percent evaluation, but no higher, for the Veteran's radiculopathy of the left lower extremity were met.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 8520.

4.  From July 24, 2012 to November 19, 2015, the criteria for an evaluation in excess of 20 percent for the Veteran's radiculopathy of the left lower extremity were not met.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 8520.

5.  Since November 20, 2015, the criteria for an evaluation of 40 percent, but no higher for the Veteran's radiculopathy of the left lower extremity were met.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 8520.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C. § 5103(a) have been met.  VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  He was provided the opportunity to present pertinent evidence and testimony.  

The Board is aware of the holding in Correia v. McDonald, 28 Vet. App. 158   (2016) as it pertains to VA examinations recording the results of range of motion testing for pain on both active and passive motion in weight-bearing and nonweight-bearing.  With respect to the issue of Entitlement to an evaluation in excess of 20 percent prior to November 20, 2015, and in excess of 40 percent since November 20, 2015, for lumbar spine degenerative disc disease, retroactive range of motion testing cannot be performed.  Consequently, it is no longer possible to determine the Veteran's range of motion in the manner now required by Correia.  In fact, an examiner's assessment of the range of motion findings required by that case would, at this point, amount to pure speculation on the part of any examiner.  The Board points out that the Court in Correia stated "its decision today will be taken as requiring the range of motion testing listed in the final sentence of § 4.59 in every case in which those tests can be conducted."  Id. n.7.  In this case, those tests simply cannot be conducted with respect to the period prior to November 20, 2015, 2010.  

In addition, since November 20, 2015, the Veteran has been receiving the maximum schedular rating for motion loss for the lumbar spine.  Although the examinations do not provide range of motion in weight bearing and non-weight bearing and active and passive motion, the Board finds that it may nonetheless proceed to adjudication of the claim.  The range of motion necessary for a higher evaluation would be no range of motion, or ankylosis of the thoracolumbar spine.  At no point has the Veteran alleged that his lumbar spine is fixed.  Thus, a remand for an examination that complies with Correia would merely impose additional burdens on VA with no benefit flowing to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 541 (1991) (finding that strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  As such, there is no evidence that additional records have yet to be requested, or that additional examinations are in order.

In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran is appealing the original assignments of disability evaluations following awards of service connection for lumbar spine degenerative disc disease and left lower extremity radiculopathy.  As such, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected lumbar spine degenerative disc disease has been rated as 20 percent disabling prior to November 20, 2015, and as 40 percent disabling since November 20, 2015, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5243.  

The rating criteria for diseases and injuries of the spine are contained in 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (for, respectively, vertebral fracture or dislocation; sacroiliac injury and weakness; lumbosacral or cervical strain; spinal stenosis; spondylolisthesis or segmental instability; ankylosing spondylitis; spinal fusion; degenerative arthritis of the spine; and intervertebral disc syndrome).

In pertinent part, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following apply:

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.

Forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent rating.

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.

Unfavorable ankylosis of the entire spine warrants a 100 percent rating.

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Evaluate intervertebral disc syndrome (preoperatively or postoperatively) either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation when all disabilities are combined under §4.25.

Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes

With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, a 20 percent rating is warranted.

With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent rating is warranted.

With incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, a 60 percent rating is warranted.

Note(1): For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician (Emphasis added).

Note(2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant on motion.  Disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance, and that weakness is as important as limitation of motion, and that a part that becomes disabled on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate inquiry into whether there is limitation of motion, weakness, excess fatigability, incoordination, and impaired ability to execute skilled movements smoothly, and pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing, and weight-bearing are also related considerations.  The Court has held that diagnostic codes predicated on limitation of motion require consideration of a higher rating based on functional loss due to pain on use or due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The Veteran's left lower extremity radiculopathy has been evaluated as 20 percent disabling pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8520, for paralysis of the sciatic nerve.  

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2017). 

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123 (2017).  The maximum rating which may be assigned for neuritis not characterized by organic changes as noted above will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124. 

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124 (a).  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  The ratings for peripheral nerves are for unilateral involvement; when bilateral, they are combined with application of the bilateral factor.  Id.  The use of terminology such as "mild," "moderate," and "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  38 C.F.R. §§ 4.2, 4.6 (2017). 

Under the rating criteria, 10 percent, 20 percent, and 40 percent evaluations are warranted where there is mild, moderate, and moderately-severe incomplete paralysis of the sciatic nerve, respectively.  A 60 percent evaluation is warranted where there is severe incomplete paralysis of the sciatic nerve with marked muscular atrophy.  A maximum 80 percent evaluation is warranted where there is complete paralysis of the sciatic nerve, wherein the foot dangles and drops, no active movement is possible of muscles below the knees, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The Veteran filed his claim for service connection for back problems on April 26, 2005.  

The Veteran underwent VA Agent Orange Examination on June 1, 2005.  A review of the Veteran's symptoms indicate that he reported back pain, pain of the left paravertebral muscles, and pain radiating down the left leg to calf level.  He also reported numbness/paresthesias of the left leg to the foot.  Physical examination demonstrated decreased lordosis of the lumbar spine as well as tenderness of spinous processes of the upper lumbar spine and paravertebral muscles.  There was no spasticity and no marked deficit in back flexion or extension.  The Veteran had normal muscle tone and bulk throughout without focal atrophy, fasciculations, spasticity, or flaccidity.  Muscle strength was normal (5/5) in all groups.  Balance and coordination were normal.  The Veteran could walk on heels, toes, and heel to toe.  Deep tendon reflexes were 1+ in the knees and normal (2+) in the ankles.  There was no focal wasting or atrophy.

VA treatment records indicate that on June 15, 2005, the Veteran denied back pain.  

X-rays of the lumbar spine in October 2007 showed diffuse osteopenia with six lumbar vertebra and severe degenerative joint disease L3-4, L4-5, and L5-S1 with marginal osteophytes of reasonably normal.  Impression was no acute finding.  

On October 7, 2008, active problems included low back pain, radiation of pain into the left leg to the calf, some numbness in the calf, and weakness in left leg.  Physical examination demonstrated that the lumbar spine was tender with palpation; there were tender paraspinal muscles on the left and into the left gluteal area.  Straight leg raising was negative bilaterally.  Deep tendon reflexes were symmetrical, there were no focal deficits, and the Veteran's gait was normal.  Assessment was degenerative disc disease with radiculopathy.

On September 8, 2009, the provider noted that the Veteran demonstrated decreased range of motion in his low back at times but not on that day.  

On July 7, 2010, the Veteran denied back pain, numbness, and tingling.  Physical examination demonstrated pain with palpation of the lumbar vertebrae and bilateral paravertebral lumbar area, right greater than left.  

The Veteran underwent VA examination on July 24, 2012, at which time he was diagnosed as having lumbago.  The Veteran reported flare-ups occurring every two to three months from one to two weeks duration that limited his mobility and occasionally resulted in his being bed-ridden for two to three days.  Physical examination demonstrated flexion to 60 degrees with pain at 55 degrees, extension to 10 degrees with pain at 5 degrees, right lateral flexion to 25 degrees with pain at 20 degrees, left lateral flexion at 20 degrees with pain at 15 degrees, and right and left lateral rotation at 30 degrees or greater with pain at 25 degrees.  On repetitive use testing, flexion was to 45 degrees, extension was to 10 degrees, right lateral flexion was to 25 degrees, left lateral flexion was to 20 degrees, and right and left lateral rotation were to 30 degrees or greater.  

The Veteran was noted to have functional loss or functional impairment due to weakened movement, excess fatigability, incoordination, pain on movement, instability of station, disturbance of locomotion, interference with sitting, standing and/or weight-bearing, and periodic acute left leg radicular pain associated with loss of motor tone and falling.  The examiner noted that the Veteran had right paravertebral muscle spasm with tenderness; no trigger points.  The examiner noted that muscle spasm did not result in abnormal gait or spinal contour.  

Muscle strength testing was normal except for bilateral hip flexion and left toe extension which were slightly diminished at 4/5.  There was no muscle atrophy.  Reflex examination was normal except for the left ankle which was hypoactive (1+).  Sensory examination showed diminished sensation to light touch on the left.  Straight leg raising was positive on the left.  The examiner determined that the Veteran had intermittent moderate radicular pain, moderate paresthesias and/or dysesthesias, and mild numbness of the left lower extremity.  The examiner determined that the Veteran had left radiculopathy of moderate severity involving the sciatic nerve.  

The examiner noted that the Veteran had intervertebral disc syndrome of the thoracolumbar spine and gave a history of incapacitating episodes of at least two weeks but less than four weeks over the prior twelve-month period.  

On April 15, 2014, the Veteran denied back pain and paresthesias.  Physical examination demonstrated normal distal motor strength, reflexes, and gait.

The Veteran underwent VA examination on November 20, 2015, at which time he was diagnosed as having lumbar intervertebral disc disease and degenerative disc disease.  The Veteran reported constant pain (aching, throbbing burning, dull, sharp) ranging from 4-7/10 to 8-10/10 severity and stiffness with radicular pain distal to the left knee.  He also reported numbness and soreness.  The Veteran reported daily flare-ups with sitting greater than 5 to 10 minutes, driving or riding greater than 5 to 10 minutes, prolonged standing greater than 5 minutes, walking greater than 100 feet, and lifting/carrying greater than 2 pounds.  The Veteran reported that he either avoided or was unable to change a light bulb, squat, kneel, bend or twist the spine, push or pull, climb or descend stairs, climb ladder, and operate foot or hand controls.  The examiner noted that the Veteran was not experiencing a flare-up during the examination.  The Veteran reported that his pain was only partially relieved by ceasing aggravating activity, moist heat, topical preparations, self-imposed rest, use of a recliner with knees elevated, NSAIDs, and analgesic chronic narcotic medication.  

Physical examination demonstrated forward flexion to 15 degrees, extension to 15 degrees, right lateral flexion to 15 degrees, left lateral flexion to 10 degrees, right lateral rotation to 15 degrees, and left lateral rotation to 20 degrees.  There was evidence of pain with weight bearing.  There was objective evidence of localized tenderness or pain on palpation at L4-S1 and guarding resulting in abnormal gait or abnormal contour.  The examiner noted that pain, fatigue, weakness, lack of endurance, and incoordination caused additional loss of function or range of motion after three repetitions and that pain, weakness, fatigability, or incoordination significantly limited functional ability with flare-ups, there was no additional motion loss after repetitive testing and the examiner.  Although the examiner noted that there was additional loss of function or range of motion after three repetitions and during flare-ups; actual range of motion after three repetitions demonstrated no additional loss of motion; and the examiner provided range of motion findings during a flare-up which also indicated no additional loss of motion.

Muscle strength testing was diminished (3/5) on the left with hip flexion, knee extension, ankle plantar flexion, ankle dorsiflexion, and great toe extension.  Deep tendon reflexes were absent on the left at the knee and ankle.  Straight leg raising was positive.  The examiner noted signs and symptoms due to radiculopathy including moderate constant pain, moderate intermittent pain, mild paresethesias and/or dysesthesias, and severe numbness of the left lower extremity involving the left sciatic nerve.  The examiner noted that the Veteran had moderate radiculopathy on the left.  There was no ankylosis.  

The Veteran noted that the Veteran had intervertebral disc syndrome with episodes of bed rest having a total duration of at least six weeks during the prior 12-month period.  In a December 2015 addendum, however, the VA examiner noted that while the Veteran had not been placed on bedrest or traction as a treatment modality by a physician, he presented with signs and symptoms of intervertebral disc syndrome.  The examiner also noted that the Veteran's back disability was not so bad as to require aid and attendance of another individual.           

Considering the evidence of record, the Board finds that the orthopedic manifestations of the Veteran's service-connected lumbar spine disability prior to November 20, 2015, did not approach the severity contemplated for a rating higher than 20 percent which requires forward flexion of the thoracolumbar spine to 30 degrees or less or ankylosis which were not seen on examination.  As noted above, at the June 2005 Agent Orange Examination, there was no marked deficit in back flexion; and at the July 2012 VA examination, at worst, the Veteran's flexion was to 45 degrees.   

In addition, the Board finds that the orthopedic manifestations of the Veteran's service-connected lumbar spine disability since November 20, 2015, have not approached the severity contemplated for a rating higher than 40 percent which requires unfavorable ankylosis which has not been seen on examination. 

In its analysis, the Board has considered functional loss due to pain and other factors, to include with repeated use or during flare-ups, in conjunction with the criteria pertaining to the spine.  See 38 C.F.R. §§ 4.40, 4.45, Deluca v. Brown, 8 Vet. App. 202, 204-7 (1995); Johnson v. Brown, 9 Vet. App. 7 (1996).  Even considering limited motion due to pain and on repetitive testing, forward flexion was greater than 30 prior to November 20, 2015.  

Since November 20, 2015, the maximum rating possible under limitation of motion for the thoracolumbar spine has been assigned, and further analysis under Deluca would not result in a higher schedular rating.  The evidence does not include any reports of ankylosis of the lumbar spine, and the Veteran has not reported any periods when his spine was fixed in position.  The Veteran's spine pain also has not been shown to be so disabling as to effectively result in ankylosis. 

In addition, although the Veteran has reported incapacitating episodes, the medical evidence does not reflect the Veteran had incapacitating episodes of intervertebral disc disease requiring bed rest prescribed by a physician and treatment by a physician.  Therefore, higher ratings are not warranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

The Board acknowledges the lay reports regarding the severity of his lumbar spine disability, but finds that the medical evidence of record, which directly addresses the criteria under which lumbar spine degenerative disc disease is evaluated is far more probative than lay assessments of the severity of his lumbar spine disorder.  See Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).

Accordingly, the Board finds that an evaluation in excess of 20 percent prior to November 20, 2015, and in excess of 40 percent since November 20, 2015, for lumbar spine degenerative joint disease are not warranted.

With respect to the Veteran's radiculopathy of the left lower extremity, the Board finds that a separate 10 percent evaluation is warranted from April 26, 2005.  On the VA examination in June 2005, the Veteran reported pain of the left paravertebral muscles and pain radiating down the left leg to calf level.  He also reported numbness/paresthesias of the left leg to foot.  At that time, muscle strength was 5/5 in all groups; balance and coordination were normal; the Veteran could walk on heels, toes and heel to toe; deep tendon reflexes were 1+ in the knees and normal in the ankles; and there was no focal wasting or atrophy.  On October 7, 2008, straight leg raising was negative bilaterally; deep tendon reflexes were symmetrical; there were no focal deficits; and the Veteran's gait was normal.

It was not until the July 24, 2012, VA examination that the Veteran demonstrated positive straight leg raising, slightly diminished muscle strength for bilateral hip flexion and left toe extension, and diminished sensation to light touch.  It was also not until the July 24, 2012, VA examination that the Veteran's radiculopathy was described as "moderate."  The examiner determined that the Veteran had intermittent moderate radicular pain, moderate paresthesias and/or dysesthesias, and mild numbness of the left lower extremity involving the left sciatic nerve.   

Thus, the Board finds that prior to July 24, 2012, the Veteran met the criteria for a 10 percent rating for mild incomplete paralysis of the sciatic nerve.  The Board also finds that the Veteran only demonstrated moderate incomplete paralysis of the sciatic nerve from July 24, 2012, to November 19, 2015.

At the November 20, 2015, VA examination, however, the Veteran demonstrated diminished muscle strength testing (3/5) on the left with hip flexion, knee extension, ankle plantar flexion, ankle dorsiflexion, and great toe extension.  Deep tendon reflexes were absent on the left at the knee and ankle, and straight leg raising was positive.  The examiner noted that the Veteran had moderate constant pain, moderate intermittent pain, mild paresethesias and/or dysesthesias, and severe numbness of the left lower extremity involving the left sciatic nerve.  As such, the Board finds that as of November 20, 2015, the Veteran met the criteria for a 40 percent evaluation for moderately-severe incomplete paralysis of the sciatic nerve.

At no time during the appeal period, however, has the Veteran demonstrated marked muscular atrophy.  As such, the Veteran has not at any time during the appeal period met the criteria for a 60 percent evaluation for severe incomplete paralysis of the sciatic nerve.       
  
Accordingly, the Board finds that an evaluation of 10 percent, but no higher, is warranted from April 26, 2005 to July 23, 2012; an evaluation no higher than 20 percent is warranted from July 24, 2012 to November 19, 2015; and an evaluation of 40 percent, but no higher, is warranted since November 20, 2015, for the Veteran's left lower extremity lumbar radiculopathy.


ORDER

Entitlement to an evaluation in excess of 20 percent prior to November 20, 2015,   for lumbar spine degenerative disc disease is denied.

Entitlement to an evaluation in excess of 40 percent since November 20, 2015, for lumbar spine degenerative disc disease is denied.

Entitlement to a separate 10 percent evaluation, but no higher, for radiculopathy of the lower left extremity effective April 26, 2005 is granted subject to the law and regulations governing the payment of monetary benefits.

Entitlement to an evaluation in excess of 20 percent from July 24, 2012 to November 19, 2015, for radiculopathy of the lower left extremity is denied.

Entitlement to an evaluation of 40 percent, but no higher, from November 20, 2015, for radiculopathy of the lower left extremity is granted subject to the law and regulations governing the payment of monetary benefits.


REMAND

As noted above, the Board finds that a claim for TDIU is part and parcel of the Veteran's increased rating claim.  

The Board notes that the Veteran is in receipt of a 100 percent disability rating for prostate cancer effective October 14, 2016.  An award of a 100 percent rating does not necessarily preclude a claim of entitlement to a TDIU.  Bradley v. Peake, 22 Vet. App. 280 (2008).  A separate TDIU predicated on one disability (although perhaps not ratable at the schedular 100-percent level) when considered together with another disability separately rated at 60 percent or more could warrant special monthly compensation (SMC) under 38 U.S.C.A. § 1114 (s).  Bradley, at 293-94.  Thus, it might benefit the Veteran to retain or obtain the TDIU even where a 100 percent schedular rating also has been granted.  Bradley, at 293-94.  Indeed, VA must consider a TDIU claim despite the existence of a schedular total rating and award SMC under 38 U.S.C.A. § 1114 (s) if VA finds the separate disability supports a TDIU independent of the other 100 percent disability rating.  Bradley, at 293-94.  Thus, the Veteran's claim of entitlement to TDIU based on his service-connected lumbar spine disability is viable.  It has also been suggested that the TDIU might be in order from before the award of disability compensation for prostate cancer.

The AOJ has not developed or adjudicated the matter of whether the Veteran's service-connected lumbar spine/radiculopathy disability renders him unemployable.  Therefore, the TDIU claim must be remanded to the RO for development and adjudication.  See Rice, 22 Vet. App. 447.

Accordingly, the case is REMANDED for the following action:

1.  A notice letter pertaining to the TDIU claim should be issued.  The Veteran should also be sent a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for him to complete, with instructions to return the form to the AOJ.

2.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the issue of entitlement to a TDIU, should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


